8 A.3d 637 (2010)
2010 ME 114
Eugene LO
v.
ENTERPRISE RENT-A-CAR CO. OF BOSTON, INC.
Docket: Yor-10-168.
Supreme Judicial Court of Maine.
Submitted on Briefs: October 21, 2010.
Decided: November 4, 2010.
David P. Silk, Esq., Susan E. Schorr, Esq., Curtis Thaxter, Portland, ME, for Enterprise Rent-A-Car Company of Boston, Inc.
John R. Veilleux, Esq., Matthew T. Mehalic, Esq., Norman, Hanson & DeTroy, LLC, Portland, ME, for Scandent Group, Inc.
Panel: SAUFLEY, C.J., and ALEXANDER, LEVY, MEAD, and JABAR, JJ.
PER CURIAM.
[¶ 1] Enterprise Rent-A-Car Co. of Boston, Inc., (Enterprise) appeals from a judgment of the Superior Court (York County, Fritzsche, J.), holding that Scandent Group, Inc., (Scandent) was not jointly and severally liable with its employee, Pradmodh Koshy, to indemnify Enterprise for damages resulting from an accident that occurred when a vehicle rented from Enterprise was driven by another Scandent employee.
[¶ 2] The relevant facts of this case are stated in our opinion in State Farm Mutual Automobile Insurance Co. v. Koshy, 2010 ME 44, 995 A.2d 651. In that opinion, decided after the trial court's opinion subject to this appeal, we held that Scandent is jointly and severally liable with Koshy, with the issue of unconscionability of the rental contract obligating both to be resolved on remand. Id. ¶ 65, 995 A.2d at *638 670-71. Our ruling on the joint and several liability issue in the State Farm opinion governs that issue on this appeal.
The entry is:
Judgment vacated. Remanded for further proceedings consistent with this opinion.